Title: To George Washington from Andrew Jackson, 8 February 1797
From: Jackson, Andrew
To: Washington, George


                        
                            Sir 
                            Philadelphia 8th February 1797
                        
                        Having been informed, that, you were about to Nominate, some proper person to fill
                            the office, of District Judge in the State of Tennessee, I think it my duty as the
                            representative, of that State, to furnish you with such information, as will Enable you to
                            Nominate a legal Charecter, best qualified to Execute the duties of that office and whose
                            appointment will be Most satisfactory to the Citizens. This, therefore is the object of this
                            letter.
                        It will be proper in the first place to observe, that there are three legal
                            Charecters, Namely Mr Campbell, Mr McNairy, and Mr Anderson, who under the Territorial
                            government, filled the Judicial Chair, but when a Change took place from a Territorial to a
                            State government they were all Candidates for the office of the state
                            Judiciary and Mr McNairy alone obtaind his Election, from which it will appear that Mr
                            Anderson and Campble had lost the Confidence of the people, and for some cause did not wish
                            them to fill such important offices to the rights of the people; I believe them both to be
                            upright good Citizens, but am Clearly of oppinion, that the appointment of Either of those
                            gentlemen last named would not be pleasing to a majority of the
                            citizens. I am free to declare, as to myself, that I think Mr Campbell
                            a good upright Citizen, but his abilities as a lawyer never can be Considered as Competent
                            to that appointment, and the duties appertaining thereto.
                        As I have Named those Gentlemen, who have presedent as Judges under the
                            Territorial Government, I think it proper to bring into your View a Number of other Legal
                            Charecters whose abilities and Respectability Equally Merit the appointment, and from
                            amonghst whom you may perhaps think proper to make the Nomination, they
                            are as follows Mr Rowan Mr Rhea Mr Overton and Mr Tatam, Mr Rowan now acts in the
                            appointment of State Judge, and in his present office, is Esteemed by the Citizens, I think
                            him a Man of abilities, Mr Rhea and Mr Overton, are Considered as possessing the greatest
                            Legal abilities—of any gentlemen in that State—Mr Tatam is an old officer who has faced all
                            the Stormy Showers of war, and faithfully Served and fought for his Country, his abilities
                            Equal to any other Charecter in the State Except Overton and I may add Rhea, he is a Man of
                            great firmness and Much Esteemed by all who Know him. Mr Claibourn is an amiable young Man,
                            but perhaps is not possessed of sufficient Experience to fill such an important office.
                        I would here Remark that the appointment of Mr McNairy, Rowan Rhea Overton or
                            Tatam would Meet with the approbation of the Citizens but Mr Rheas appointment I believe
                            would be Most satisfactory to the Eastern part of the state as I have been informed.
                        I would Remark that Mr Tatam from his Service throughout the revolution, having
                            in that cause reduced his fortune, and impaired his Constitution, If in him the Country can
                            be as well servd as in any other I think he merrits the appointment—Mr overton and Mr Rhea
                            from abilities have a Claim on the appointment Mr McNairy from his Services in that office
                            before and possessing also abilities; from these Remarks perhaps you will be better able to
                            Nominate than without them. I have the honour to be with sincere Esteem your Mo. ob. Serv.
                        
                            Andrew Jackson
                            
                    